Exhibit 10.27


SYNOVUS FINANCIAL CORP.
Annual Base Salaries for Named Executive Officers


Set forth below are the base salaries for persons identified as “named executive
officers” of Synovus Financial Corp. for the year ended December 31, 2016, as
approved by the Compensation Committee of the Board of Directors:


Name
Title
Base Salary
 
 
 
Kessel D. Stelling
Chairman, Chief Executive Officer and President
$
995,000
 
Kevin S. Blair
Executive Vice President and Chief Financial Officer
 
575,000
 
Allen J. Gula, Jr.
Executive Vice President and Chief Operations Officer
454,861
 
Thomas J. Prescott
Former Executive Vice President and Chief Financial Officer
443,930
 
Allan E. Kamensky
Executive Vice President, General Counsel and Secretary
437,091
 
Mark G. Holladay
Executive Vice President and Chief Risk Officer
371,581
 






